OPINION — AG — THIS OFFICE CANNOT PROPERLY ANSWER YOUR QUESTION FOR THE REASON EACH SWIMMING POOL MUST BE CONSIDERED ON ITS OWN INDIVIDUAL FACTS. FOR EXAMPLE, IF A SWIMMING POOL IS CONSTRUCTED BY MERELY DAMMING UP A SMALL STREAM THEN SUCH WOULD BE "ENTIRELY" ARTIFICIALLY CONSTRUCTED AS A PORTION OF SAME REMAINS UNTOUCHED IN ITS NATURAL STATE. IF HOWEVER, A SWIMMING POOL IS CONSTRUCTED FROM A BARE PLOT OF LEVEL GROUND WHICH REQUIRES THE ENTIRE CONSTRUCTION THEREOF, SUCH AS EXCAVATION, CONCRETE WALLS TO CONTAIN THE WATER, ETC., THEN THE END RESULT WOULD BE "ENTIRELY "ARTIFICIALLY CONSTRUCTED REGARDLESS OF WHETHER THE BOTTOM CONTAINED SAND, GRAVEL OR ANY OTHER TYPE MATERIAL. CITE: 63 O.S. 1963 Supp., 1-1013 [63-1-1013] (LEE COOK)